Citation Nr: 0734865	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  03-29 162A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a neck injury that occurred during VA outpatient treatment on 
April 19, 1994.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.

3.  Entitlement to an initial rating in excess of 40 percent 
for bilateral spondylolisthesis with bulging disc L3-4 L4-5 
(hereinafter, "back disorder").

4.  Entitlement to a total rating based upon individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to January 
1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions promulgated in rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  By a November 2000 rating 
decision, the RO denied service connection for an acquired 
psychiatric disorder.  Thereafter, by a July 2001 rating 
decision, the RO denied compensation under 38 U.S.C.A. § 1151 
for a neck injury that occurred during VA outpatient 
treatment on April 19, 1994.

A February 2004 rating decision established service for the 
veteran's low back disorder, evaluated as 10 percent 
disabling, effective April 25, 1994.  By a subsequent August 
2004 rating decision, the RO increased the assigned rating to 
40 percent, effective April 25, 1994.

Finally, by an October 2005 rating decision, the RO denied 
the veteran's claim of entitlement to a TDIU.

The veteran provided testimony at a hearing before the 
undersigned Acting Veterans Law Judge in June 2007.  A 
transcript of this hearing has been associated with the 
veteran's VA claims folder.

For the reasons addressed in the REMAND portion of the 
decision below, the Board concludes that additional 
development is required with respect to the veteran's back 
disorder, psychiatric disorder, and TDIU claims.  
Accordingly, these claims will be REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

As an additional matter, the Board notes that the veteran 
testified at his June 2007 hearing that his neck was also 
injured while undergoing a VA X-ray in November 1993.  
However, this claim was previously denied by a June 1996 
rating decision, and the veteran did not appeal.  That issue 
was also listed on a Supplemental Statement of the Case 
(SSOC) that same month, which stated that any issue not 
already on appeal had to be perfected in 60 days.  No timely 
response was received from the veteran regarding this 
communication.  Consequently, that decision is now final.  As 
such, it appears that the veteran's testimony constitutes a 
request to reopen this previously denied claim.  This matter 
is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the claims adjudicated by this 
decision has been completed.

2.  The record does not reflect the veteran sustained a neck 
and/or nerve injury during VA outpatient treatment on April 
19, 1994.

3.  The veteran's neck disorder existed prior to his 
outpatient treatment of April 19, 1994, and no competent 
medical evidence indicates it was aggravated as a result 
thereof; i.e., the medical records indicate the subsequent 
complaints of neck problems were merely coincidental with the 
VA outpatient treatment of April 19, 1994.



CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for a 
neck injury that occurred during VA outpatient treatment on 
April 19, 1994, are not met.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 U.S.C.A. § 1151 (West 
1991); 38 C.F.R. § 3.159 (2007); 38 C.F.R. § 3.358 (1997); 
Brown v. Gardner, 115 S.Ct. 552 (1994); VAOPGCPREC 40-97 
(December 31, 1997).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
case.  Specifically, the Veterans Claims Assistance Act of 
2000 (VCAA), which became law on November 9, 2000, redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), that VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the Board must 
acknowledge that no such pre-adjudication notice was sent to 
the veteran regarding his claim of compensation under 
38 U.S.C.A. § 1151.  However, the United States Court of 
Appeals for the Federal Circuit has indicated that this 
defect can be remedied by a fully compliant VCAA notice 
issued prior to a readjudication of the claim.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  

Here, the veteran was provided with VCAA notification 
regarding his claim of entitlement to compensation under 38 
U.S.C.A. § 1151 by a letter dated in April 2003, prior to the 
claim being readjudicated by a September 2003 Statement of 
the Case (SOC).  In pertinent part, this letter informed the 
veteran of the evidence necessary to substantiate this claim, 
what information and evidence he must submit, what 
information and evidence will be obtained by VA, and 
indicated the need for the veteran to advise VA of or to 
submit any evidence in his possession that was relevant to 
the case.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the holding in Quartuccio, supra.  

The Board acknowledges that the veteran was not provided with 
a letter that included the information regarding disability 
rating(s) and effective date(s) discussed by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
However, for the reasons stated below, the preponderance of 
the evidence is against the claim, and it must be denied.  As 
such, no disability rating and/or effective date is to be 
assigned or even considered for this claim.  Moreover, the 
focus of this appeal is whether the veteran is entitled to 
compensation under 38 U.S.C.A. § 1151, for which the Board 
determined in the preceding paragraph that he received 
adequate notification.  Consequently, the Board concludes 
that the veteran has not been prejudiced by this lack of 
notification regarding the Court's holding in 
Dingess/Hartman.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate his claim of 
compensation under 38 U.S.C.A. § 1151, and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist has been satisfied in this 
case to the extent permitted by the cooperation of the 
veteran.  All relevant medical records pertinent to the 1151 
claim are in the claims folder.  Nothing indicates that the 
veteran has indicated the existence of any relevant evidence 
that has not been obtained or requested.  He has had the 
opportunity to present evidence and argument in support of 
his claims, to include at the June 2007 Board hearing.  
Although no examination was accorded to the veteran in regard 
to this claim, for the reasons stated below, the Board finds 
that no such development is warranted.  Consequently, the 
duty to assist has been satisfied.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Legal Criteria.  In pertinent part, 38 U.S.C.A. § 1151 
provides that, where any veteran shall have suffered an 
injury, or an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment, not the 
result of the veteran's own willful misconduct, and such 
injury or aggravation results in additional disability or in 
death, disability compensation shall be awarded in the same 
manner as if such disability, aggravation, or death were 
service connected.

The record reflects that the veteran filed this claim in May 
1994.  

In Brown v. Gardner, 115 S.Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C.A. § 
1151, as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment, was 
unduly narrow.  The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization or medical or surgical 
treatment and additional disability, and that there be no 
identification of "fault" on the part of VA.  The Supreme 
Court further found that the then implementing regulation, 38 
C.F.R. § 3.358(c)(3) (1991), was not consistent with the 
plain language of 38 U.S.C.A. § 1151 with respect to the 
regulations inclusion of a fault or accident requirement.

However, the Court further held that not every "additional 
disability" was compensable.  The validity of the remainder 
of 38 C.F.R. § 3.358 was not questioned.  See Gardner, 115 
Supreme Court 552, 556 n.3 (1994): "We do not, of course, 
intend to cast any doubt on the regulations insofar as they 
exclude coverage for incidents of a disease's or injury's 
natural progression, occurring after the date of treatment. . 
. . VA's action is not the cause of the disability in those 
situations."  In sum, the Supreme Court found that the 
statutory language of 38 U.S.C.A. § 1151 simply required a 
causal connection between VA medical treatment and additional 
disability but not that every additional disability was 
compensable.

Thereafter, the Secretary of Veterans Affairs sought an 
opinion from the Attorney General of the United States as to 
the full extent to which § 1151 benefits were authorized 
under the Supreme Court's decision.  The requested opinion 
was received from the Department of Justice's Office of Legal 
Counsel in January 1995.  In essence, that opinion stated 
that "our conclusion is that the [Supreme] Court intended to 
recognize only a narrow exclusion [to the 'no fault' rule], 
confined to injuries that are the necessary, or at most, 
close to certain results of medical treatment."

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement which was struck down by the Supreme Court. 38 
C.F.R. § 3.358(c)(1) provided that "[i]t will be necessary to 
show that the additional disability is actually the result of 
such disease or injury or an aggravation of an existing 
disease or injury and not merely coincidental therewith."  
Further, the March 1995 revisions to 38 C.F.R. § 3.358(b)(2) 
provided that compensation will not be payable for the 
continuance or natural progress of disease or injuries.  The 
revised 38 C.F.R. § 3.358(c)(3) provided that "[c]ompensation 
is not payable for the necessary consequences of medical or 
surgical treatment or examination properly administered with 
the expressed or implied consent of the veteran, or in 
appropriate cases, the veteran's representative.  'Necessary 
consequences' are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered."

Under the March 1995 revised version of 38 C.F.R. § 
3.358(c)(3), compensation is precluded where disability (1) 
is not causally related to VA hospitalization or medical or 
surgical treatment, or (2) is merely coincidental with the VA 
hospitalization or medical or surgical treatment, or (3) is 
the continuance or natural progress of diseases or injuries 
for which VA hospitalization or medical or surgical treatment 
was authorized, or (4) is the certain or near certain result 
of the VA hospitalization or medical or surgical treatment.  
Where a causal connection exists, there is no willful 
misconduct, and the additional disability does not fall into 
one of the above listed exceptions, the additional disability 
will be compensated as if service connected.

The Board notes that, effective in October 1, 1997, 38 
U.S.C.A. § 1151, relating to benefits for persons disabled by 
treatment or vocational rehabilitation, was amended by 
Congress.  See § 422(a) of PL 104-204.  The purpose of the 
amendment was, in effect, to overrule the Supreme Court's 
decision in the Gardner case, which held that no showing of 
negligence is necessary for recovery under § 1151.  The 
current version of VA regulations reflect this change.  
However, in an opinion from the Department of Veterans 
Affairs General Counsel, it was held that all claims for 
benefits under 38 U.S.C.A. § 1151 filed before October 1, 
1997, such as the claim at issue here, must be adjudicated 
under the provisions of 38 U.S.C.A. § 1151 as they existed 
prior to October 1997.  VAOPGCPREC 40-97 (December 31, 1997).  
The Board is bound in its decisions by the regulations of the 
Department, instructions of the Secretary, and the precedent 
opinions of the Chief Legal Officer of the Department.  38 
U.S.C.A. § 7104(c).  Accordingly, the current provisions of § 
1151 and corresponding VA regulations are not applicable to 
this claim.

Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to compensation under 38 U.S.C.A. § 1151 for 
an injury that occurred during VA outpatient treatment on 
April 19, 1994.

The Board acknowledges that the veteran initially contended 
that he had a "nerve injury" on that date as a result of VA 
outpatient treatment, and that he could not walk as a result 
thereof.  Consequently, the Board will review the record to 
determine whether there was an additional disability as a 
result of a neck and/or nerve injury that occurred during VA 
outpatient treatment on the date in question.

A review of the competent medical evidence confirms the 
veteran had outpatient treatment from VA on April 19, 1994.  
However, a review of these records do not indicate either a 
neck or a nerve injury at that time.  Rather, the record 
reflects he complained of chronic low back and upper 
extremity pain.  He did range of motion exercises with his 
shoulders on that date, and it was noted that he had a deep 
friction massage at that time.  Nevertheless, he would not 
allow any palpation or working of the spinal muscles of the 
low back.  Moreover, nerve conduction testing that same day 
did not indicate any abnormality of the lower extremities.

The Board further notes that subsequent treatment records do 
not indicate that the veteran was unable to walk following 
his outpatient treatment of April 19, 1994.  Moreover, the 
competent medical evidence reflects he was treated for neck 
problems prior to that date of outpatient treatment.  There 
is no competent medical evidence indicating it was aggravated 
as a result of this outpatient treatment; i.e., the medical 
records indicate the subsequent complaints of neck problems 
were merely coincidental with the VA outpatient treatment of 
April 19, 1994.  

Although no VA medical examination or opinion was provided, 
the Board finds that no such development is necessary in the 
instant case.  For the reasons detailed above, the Board has 
found that the record does not indicate the veteran sustained 
a neck and/or nerve injury as a result of the VA outpatient 
treatment on April 19, 1994.  Consequently, there is no 
relevant complaint or clinical finding for a clinician to 
link the claimed disability to this VA treatment.  The Court 
has held on a number of occasions that a medical opinion 
premised upon an unsubstantiated account of a claimant is of 
no probative value.  See Godfrey v. Brown, 8 Vet. App. 113, 
121 (1995) (a medical opinion that is based on the veteran's 
recitation of medical history, and unsupported by clinical 
findings, is not probative); Bloom v. West, 12 Vet. App. 185, 
187 (1999) (A medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty); Black v. Brown, 5 
Vet. App. 177, 180 (1995) (A medical opinion is inadequate 
when unsupported by clinical evidence).  

In addition, by his testimony at the June 2007 hearing, the 
veteran indicated he is actually seeking compensation under 
38 U.S.C.A. § 1151 for a neck injury that occurred as a 
result of VA X-rays conducted in November 1993.  He has 
provided no specific details as to the purported injury on 
April 19, 1994.

For these reasons, the Board finds that the preponderance of 
the evidence is against the veteran's claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 for a neck injury that 
occurred during VA outpatient treatment on April 19, 1994.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
neck injury that occurred during VA outpatient treatment on 
April 19, 1994, is denied.


REMAND

The Board observes that the veteran recently raised the claim 
that his psychiatric disorder is secondary to his service-
connected back disorder.  Under section 3.310(a) of VA 
regulations, service connection may be established on a 
secondary basis for a disability which is proximately due to 
or the result of service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where 
a service-connected disability aggravates a 
nonservice-connected condition, a veteran may be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen, 7 Vet. App. at 448.  Temporary or 
intermittent flare-ups of symptoms of a condition, alone, do 
not constitute sufficient evidence aggravation unless the 
underlying condition worsened.  Cf. Davis v. Principi, 276 F. 
3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  

The Board acknowledges that the veteran submitted medical 
evidence in support of his claim of secondary service 
connection.  Specifically, a June 2007 private medical 
statement from S. B., M.D. (hereinafter, "Dr. B") who 
reported that the veteran had been under his care since 1992; 
and that the veteran had a history of osteoarthritis with 
ongoing neck and back radiculopathy and joint pain; and that 
his co-morbid conditions included gastroesophageal reflux 
disease and depression.  Dr. B opined that the veteran's 
chronic pain contributed to his ongoing depression.

Despite the foregoing, the Board notes that by his own 
statement Dr. B acknowledged that the veteran had pain from 
disabilities other than his service-connected low back 
disorder.  As such, it is not entirely clear from this 
opinion whether the veteran's diagnosed depression was caused 
and/or aggravated by his service-connected low back disorder, 
and, if so, to what extent.

When the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, 
the Board must supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises that clearly support its ultimate 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Therefore, the Board concludes that a remand is 
required to accord the veteran an examination which 
adequately addresses his claim of secondary service 
connection.

Turning to the low back disorder claim, the Board notes that 
the criteria for evaluating disabilities of the back were 
substantially revised during the pendency of this appeal.  
For example, the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 for evaluating intervertebral disc syndrome were 
amended, effective September 23, 2002.  See 67 Fed. Reg. 
54,345-54,349 (August 22, 2002).  The newly enacted 
provisions of this section allow for intervertebral disc 
syndrome (preoperatively or postoperatively) to be evaluated 
based either on the total duration of incapacitating episodes 
over the past 12 months or by combining (under 38 C.F.R. § 
4.25) separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  In addition, effective September 26, 2003, 
further changes have been made to the remaining criteria for 
evaluating spine disorders.  See 68 Fed. Reg. 51,454-51,458 
(August 27, 2003).  These revisions consist of a new rating 
formula encompassing such disabling symptoms as pain, 
ankylosis, limitation of motion, muscle spasm, and 
tenderness.  Additionally, associated neurological 
abnormalities (e.g., bowel or bladder impairment) are now for 
evaluation separately.  These changes are listed under 
Diagnostic Codes 5235-5243, with Diagnostic Code 5243 now 
embodying the recently revised provisions of the former 
Diagnostic Code 5293 (for intervertebral disc syndrome). 

In a precedent opinion of the VA Office of the General 
Counsel, it was held that, when a provision of the VA rating 
schedule is amended while a claim for an increased rating 
under that provision is pending, the Board must determine 
whether the intervening change is more favorable to the 
veteran, and, if the amendment is more favorable, apply that 
provision to rate the disability for periods from and after 
the effective date of the regulatory change.  In addition, 
the Board must apply the prior regulation to rate the 
veteran's disability for periods preceding the effective date 
of the regulatory change.  VAOPGCPREC 3-2000 (April 10, 
2000).

In this case, the Board notes that the veteran has been 
accorded VA medical examinations which evaluated the severity 
of his service-connected low back disorder, the most recent 
being in June 2004.  Further, this examination noted that the 
veteran did experience incapacitating episodes as a result of 
his back disorder.  However, it is not entirely clear from 
this examination report that he actually had incapacitating 
episodes as defined by the revised VA rating criteria; i.e., 
a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  Moreover, even if he 
does experience such episodes, the frequency of such episodes 
is not clear from the record, especially as his testimony at 
the June 2007 hearing suggests the frequency of these 
episodes may have increased.  

Based on the foregoing, the Board is of the opinion that the 
record may not accurately reflect the current nature and 
severity of the veteran's service-connected low back 
disorder.  Therefore, a new examination is required.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); see also VAOPGCPREC 
11-95 (April 7, 1995).

Since the Board has determined that new examinations are 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

The Board further notes that the resolution of the veteran's 
psychiatric disorder and back disorder claims may impact his 
TDIU claim.  As such, these claims are inextricably 
intertwined.  Therefore, the Board will defer making a 
decision on the TDIU claim until the developed on the other 
issues has been completed.

In addition, the Board observes that while a June 2006 SSOC 
on the low back and TDIU claims did contain the information 
regarding disability rating(s) and effective date(s) 
discussed by the Court's holding in Dingess/Hartman, no 
letter was sent which contained this information.  As a 
remand is already required in this case, the Board concludes 
that the veteran should also be provided with additional 
notification in light of the Court's holding in 
Dingess/Hartman. 

For these reasons, the veteran's appeal is REMANDED for the 
following:

1.  Send the veteran corrective notice 
under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and/or 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his low 
back and psychiatric problems since July 
2006.  After securing any necessary 
release, the RO should obtain those 
records not on file.

3.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded an examination 
to determine the current nature and 
etiology of the veteran's low back 
disorder.  The claims folder should be 
made available to the examiner for review 
before the examination; the examiner must 
indicate that the claims folder was 
reviewed.  It is imperative that the 
examiner comment on the functional 
limitations caused by pain and any other 
associated symptoms, to include the 
frequency and severity of flare-ups of 
these symptoms, and the effect of pain on 
range of motion.

The examiner must express an opinion as 
to whether the veteran experiences 
incapacitating episodes as defined by the 
current VA regulations (a period of acute 
signs and symptoms due to intervertebral 
disc syndrome that requires bed rest 
prescribed by a physician and treatment 
by a physician).  If the examiner does 
find that the veteran experiences 
incapacitating episodes, then an opinion 
must be expressed as to whether it is as 
likely as not (50 percent or greater 
likelihood) that they have a total 
duration of at least 6 weeks during the 
past 12 months.

If the examiner is unable to provide the 
requested opinion(s) without resorting to 
speculation, it should be so stated.

4.  The veteran should also be accorded a 
psychiatric examination to determine 
whether his diagnosed depression is 
secondary to his service-connected low 
back disorder, or to any other service-
connected disability.  The claims folder 
should be made available to the examiner 
for review before the examination; the 
examiner must indicate that the claims 
folder was reviewed.

Following examination of the veteran, the 
examiner must express an opinion as to 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
the veteran's current psychiatric 
disorder was caused by or aggravated by 
the service-connected low back disorder, 
or to any other service-connected 
disability.  By aggravation the Board 
means a permanent increase in the 
severity of the underlying disability 
beyond its natural progression.  If the 
examiner determines that the psychiatric 
disorder was aggravated by the service-
connected low back disorder, the examiner 
should identify the level of disability 
caused by the right knee to the extent 
possible..  A complete rationale for any 
opinion expressed should be provided.

If the examiner is unable to provide the 
requested opinion(s) without resorting to 
speculation, it should be so stated.

5.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination reports to ensure 
that they are responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished an SSOC, and should be provided an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


